377 F.2d 280
Charles SCHULZE, Appellant,v.ARUNDEL CORPORATION, Appellee.
No. 11050.
United States Court of Appeals, Fourth Circuit.
Argued April 5, 1967.Decided April 25, 1967.

John J. Dilli, Jr., Baltimore, Md.  (Richard R. Beauchemin, Baltimore, Md., on the brief) for appellant.
Herbert F. Murray, Baltimore, Md.  (Smith, Somerville & Case, Baltimore, Md., on the brief) for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM.


1
Charles Schulze sued his employer, Arundel Corporation, for injuries sustained by him when one of defendant's tugboats collided with defendant's derrick, on which plaintiff was riding in the course of his employment.  The district court found the defendant negligent, but that plaintiff's damages of $7,000 should be reduced by thirty percent because of his contributory negligence.  On appeal plaintiff contends that the trial court's findings were clearly erroneous, that the court erred in refusing to grant a directed verdict, that the award was inadequate and that the court's finding of contributory negligence was not supported by the evidence.


2
After a careful review of the record, the briefs and the findings of the district court, as stated orally from the bench, we are of the opinion that there was no reversible error.  The judgment of the district court is hereby


3
Affirmed.